[Cite as In re S.I.M., 2020-Ohio-162.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                         PORTAGE COUNTY, OHIO


 IN THE MATTER OF: S.I.M.                          :      OPINION

                                                   :
                                                          CASE NO. 2019-P-0100




 Civil Appeal from the Portage County Court of Common Pleas, Juvenile Division, Case
 No. 2019 JCF 00456.

 Judgment: Affirmed.


 Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Appellee, Portage
 County Department of Job and Family Services).

 Cecily J. Mullins, Megargel, Eskridge & Mullins, LLP, 231 South Chestnut Street,
 Ravenna, OH 44266 (For Appellant, Terrence Miller).

 Patricia J. Smith, 206 South Meridian Street, Suite A, Ravenna, OH 44266 (Guardian ad
 litem).


TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Terrence Miller (“Miller”), appeals from the August 30, 2019

judgment of the Portage County Court of Common Pleas, Juvenile Division, terminating

Miller’s parental rights and granting permanent custody of his child, S.I.M., to appellee,

Portage County Department of Job and Family Services (“PCDJFS”). The child’s mother

was also permanently divested of her parental rights. At issue on appeal is whether the

trial court erred in denying Miller’s request to be transported to the court for the hearing;
whether it was an abuse of discretion to deny Miller’s oral request, made through counsel,

for a continuance; and whether Miller was denied his constitutional right to effective

assistance of counsel. The judgment is affirmed.

       {¶2}   S.I.M. was born on March 31, 2017. At his birth, Mother Melanie Ward

(“Mother”) turned over custody of the child to Open Arms Adoption Agency. S.I.M. was

placed in the home of Jason and Julana Yoder (“the Yoders”) at three weeks of age.

Mother initially surrendered her parental rights; however, she later revoked the surrender.

       {¶3}   Thereafter, Miller opposed the adoption and filed a complaint to establish

paternity on May 2, 2017.      Also, PCDJFS filed a dependency, neglect, and abuse

complaint on July 20, 2018. As a result, Miller established paternity as the father of S.I.M.,

and S.I.M. was determined to be a dependent child. Temporary custody was granted to

PCDJFS, and the Yoders maintained placement of the child.

       {¶4}   On June 21, 2019, PCDJFS filed a motion for permanent custody of S.I.M.

Ten days prior to the permanent custody hearing, Miller filed a motion with the court

requesting to be transported from Lorain Correctional Facility so that he could be present

at the hearing. The court denied the motion the same day. Counsel for Miller renewed

the motion orally at the hearing and also made an oral motion for a continuance. The

basis for the continuance motion was (1) so Miller could be present at the hearing, and

(2) so a paternal aunt, Javon White (“Javon”), could file a motion to be considered for

custody of the child. The trial court denied both motions, and the hearing proceeded on

August 26, 2019.

       {¶5}   At the hearing, Mother did not appear, but she was represented by counsel.

Her counsel indicated that Mother’s wishes were that S.I.M. be adopted by the Yoders,




                                              2
and she would be willing to surrender parental rights of S.I.M. unless custody was granted

to a member of the Miller family. A granting of custody directly to the Yoders was not an

option at the hearing held on a motion for permanent custody filed by PCDJFS, so

Mother’s counsel indicated that she would not voluntarily surrender her parental rights.

       {¶6}   The only witness called by PCDJFS was caseworker Kaleigh Wallace

(“Wallace”). She testified regarding S.I.M.’s current well-being, his relationship with Miller,

the Yoders, and Mother, and the agency’s process in placing the child. She stated that

S.I.M. was bonded to the Yoders and the foster-siblings in the Yoder household. To the

contrary, she stated that S.I.M. was not bonded to either Miller or Mother despite 13 visits

with the child by Miller as part of the case plan during the pendency of the dependency,

neglect and abuse case.

       {¶7}   Wallace stated that both biological parents had issues with substance

abuse for which they failed to successfully complete treatment despite receiving

resources and guidance from PCDJFS.            Miller was incarcerated at the time of the

permanent custody hearing for offenses related to drug trafficking and aggravated

assault. Wallace also stated that Miller’s engagement with the case plan was minimal.

       {¶8}   Wallace also testified at length regarding a paternal aunt, Javon, who had

not taken any steps to intervene in the matter but had made it known to Wallace that she

was interested in seeking placement—and possibly custody—of S.I.M. Miller brought up

Javon’s name for possible placement for the first time on July 12, 2019, following a

hearing, and Javon contacted Wallace on July 15, 2019, regarding S.I.M. A home study

was conducted, which found Javon to be suitable for placement; however, no visits with




                                              3
her nephew were ever offered. Explaining why no visits were offered, Wallace testified

as follows:

              [COUNSEL]: And since Dad gave you Javon’s name and Javon did
              cooperate with the agency regarding her assessments, correct?

              [WALLACE]: Yes. She did come in and fingerprint. I had actually
              met her up in the office to give her the form so she could fingerprint
              and spoke with her briefly.

              [COUNSEL]: And no visits were offered to her, correct?

              [WALLACE]: Um, not at this time because by the time we had got in
              contact with her we had already had [the motion for permanent
              custody] filed and scheduled and to try to disrupt [S.I.M.] as least [sic]
              as possible. I didn’t want to put all this time and energy and effort
              into traumatizing him with a third new person in his life when
              ultimately he is with family. There’s no other reason to look into
              additional family.

              [COUNSEL]: Well, custody to Javon would be the least restrictive as
              far as terminating parents’ rights are concerned, correct?

              [WALLACE]: Least restrictive in terms of paperwork, but least
              restrictive in terms of keeping him with family and the life that he has
              known for almost two and a half years and where he’s bonded and
              comfortable and safe and striving, no.

              [COUNSEL]: Now, I notice you keep calling the Yoders family.
              That’s because he was placed there, but he is really not related to
              either of the parents, correct?

              [WALLACE]: We consider kinship either nonrelative or relative. Um,
              for all purposes of this job we keep it the same. I’ve had kinship be
              family friends, um, best friend’s parents, best friend’s moms, dads,
              coaches. Kinship is kinship. There’s no—we don’t look at it any
              differently. We consider kinship who knows this child and who’s best
              for them.

              [COUNSEL]: And again the Yoders are not related to the parents.
              They’re not friends. They’re not friends of friends, is that correct?

              [WALLACE]: They’re nonrelative kinship because they have a
              relationship with [S.I.M.] * * *




                                              4
       {¶9}   Finally, Wallace indicated in her testimony that PCDJFS was of the opinion

that S.I.M. should be adopted by the Yoders once the agency is granted permanent

custody. The guardian ad litem also submitted a report and recommendation concluding

that it is in the best interest of S.I.M. to be placed with the Yoders and for PCDJFS to be

awarded permanent custody.

       {¶10} On August 30, 2019, the trial court granted PCDJFS’s motion for permanent

custody and terminated the parental rights of both parents. It was determined that both

Mother and Miller abandoned the child. Further, placement with Miller within a reasonable

time was not possible under R.C. 2151.414(E)(12), as he is currently incarcerated and

will be unavailable to care for the child for at least 18 months after the filing of the motion

for permanent custody or the dispositional hearing.

       {¶11} The court also found Javon to be inappropriate for custody of S.I.M.

Regarding Javon’s status and the motion for continuance made by Miller’s counsel, the

court found as follows:

              [23.] Terrence E. Miller suggested at the last review hearing on July
              12, 2019 that his father, Ricky Rellifond, or his sisters, Javon White
              or Tiyanna Miller, could be custodians for S.I.M. The case worker,
              Kaleigh Wallace, contacted Mr. Miller’s relatives and only Javon
              Miller expressed interest. Prior to July 12, 2019, all of PCDJFS’
              efforts to contact relatives of friends led to no appropriate persons;

              [24.] Javon White has had no contact with S.I.M. and has not sought
              visitation with S.I.M. A home study was complete [sic] for her on
              August 5, 2019 and her home was found to be safe and suitable.
              Javon White has Section 8 housing and lives with her two children
              (age 2 and 5 years old). Javon White has not attended a team
              meeting and PCDJFS finds her not to be appropriate for custody of
              S.I.M.;

              [25.] Prior to the dispositional hearing, no relative or other interested
              persons (other than the Yoders) have filed or have been identified in
              a motion for legal custody of S.I.M.;



                                              5
              [26.] Javon White has not made an appearance in Court or filed any
              pleadings;

              [27.] Although Terrence Miller’s counsel moved for a continuance of
              the Permanent Custody hearing to allow Javon White to file a
              pleading, the Motion was denied as not being in the best interest of
              S.I.M. to delay ruling on his future and because of the dilatory nature
              of such a motion in view of the length of this case and Terrence
              Miller’s knowledge of arrest warrants and his likely incarceration as
              long as 9 months ago;

       {¶12} Miller noticed a timely appeal and asserts three assignments of error for our

review.

       {¶13} Miller’s first assignment of error states:

              THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT
              WHEN IT DENIED HIS MOTION TO BE TRANSPORTED TO THE
              PERMANENT CUSTODY HEARING.

       {¶14} Miller first argues he was denied procedural due process as a result of his

absence from the hearing, based upon the trial court’s denial of his motion to transport

him from Lorain Correctional Facility.

       {¶15} We recognize that “the permanent termination of parental rights has been

described as the family law equivalent of the death penalty * * *.” In re Phillips, 11th Dist.

Ashtabula No. 2005-A-0020, 2005-Ohio-3774, ¶22, citing In re Hoffman, 97 Ohio St. 3d
92, 2002-Ohio-5368, ¶14. This court has stated that a parent is entitled to “fundamentally

fair procedures in accordance with the due process provisions under the Fourteenth

Amendment to the United States Constitution and Section 16, Article I of the Ohio

Constitution.” In re Sheffey, 167 Ohio App. 3d 141, 2006-Ohio-619, ¶21 (11th Dist.).

       {¶16} “‘Fundamental liberty interest of natural parents in care, custody and

management of their child is protected by the Fourteenth Amendment, and does not




                                              6
evaporate simply because they have not been model parents or have lost temporary

custody of their child to State.” In re P.J., 11th Dist. Ashtabula Nos. 2008-A-0047, 2008-

A-0053, 2009-Ohio-182, ¶47, quoting Santosky v. Kramer, 455 U.S. 745 (1982),

paragraph one of the syllabus. However, “even though those same rights extend to an

incarcerated parent, those rights may not be absolute.” In re Maciulewicz, 11th Dist.

Ashtabula No. 2002-A-0046, 2002-Ohio-4820, ¶14 (citations omitted).

       {¶17} The standard to use to determine if an incarcerated parent should be
       present at a permanent custody hearing should be based on “the best
       interest of the child or children involved. It is almost always in the best
       interest of the child to have the parent attend and testify in person in a
       permanent custody hearing. In making a well reasoned and informed
       decision, a trial court is best served by having available as much information
       as possible. All things being equal, the testimony from a parent would
       provide more information than not having the parent.”

In re P.J., supra, at ¶48, quoting In re Vandale, 4th Dist. Washington No. 92 CA 9, 1992
WL 208903, *2 (Aug. 12, 1992).

       {¶18} “In lieu of appearance, the trial court may make other arrangements so a

parent can witness and participate in the hearing, guaranteeing that parent’s rights to due

process and confrontation of witnesses.” In re Roque, 11th Dist. Trumbull No. 2005-T-

0138, 2006-Ohio-7007, ¶18, citing Sheffey, supra, at ¶12, fn. 1. However, no other

arrangements were proposed by Miller for the trial court to consider in this matter.

       {¶19} Because the rights extending to an incarcerated parent are not absolute,

we analyze Miller’s due process claim under the Mathews standard. The Supreme Court

of the United States, in Mathews v. Eldridge, 424 U.S. 319, 334 (1976), set forth the

following legal standard utilizing three criteria to evaluate due process rights:

              [1][T]he private interest that will be affected by the official action; [2]
              the risk of an erroneous deprivation of such interest through the
              procedures used, and the probable value, if any, of additional or



                                               7
              substitute procedural safeguards; and [3] the Government’s interest,
              including the function involved the fiscal and administrative burdens
              that the additional or substitute procedural requirement would entail.

       {¶20} As to the first criteria set forth in Mathews, “[i]t is well established that a

parent’s right to raise a child is an essential and basic civil right.” Phillips, supra, at ¶22,

citing In re Hayes, 79 Ohio St. 3d 46, 48 (1997). Further, as previously recognized, Miller’s

fundamental liberty interest in the care, custody, and management of S.I.M. did not

dissolve because he was not a model parent or was incarcerated. Therefore, the first

factor weighs in favor of Miller.

       {¶21} Next, we analyze the second factor under Mathews.                 Based on the

evidence, we determine that Miller cannot demonstrate a risk of erroneous deprivation of

his private interest in not attending the hearing. Miller will remain incarcerated for at least

the next two years, and, therefore, there is no possibility of placing S.I.M. with him within

any reasonable time frame. Further, Miller was represented by counsel at the hearing,

who represented his interests in having Javon considered for placement of S.I.M., cross-

examined the lone witness presented by PCDJFS, and made motions and objections on

the record. Accordingly, Miller has not demonstrated any prejudice as a result of his

absence. The second factor weighs against Miller.

       {¶22} Under the third Mathews factor, we must consider the government’s

interest. “‘Two state interests are at stake in parental rights termination proceedings—a

parens patriae interest in preserving and promoting the welfare of the child and a fiscal

and administrative interest in reducing the cost and burden of such proceedings.’” In re

P.J., supra, at ¶53, quoting Santosky, supra, at 766. Here, the record illustrates Miller

cannot and will remain unable to provide care for S.I.M. The child has been with the




                                               8
Yoders for nearly his entire life, beginning three weeks after his birth. The proceedings

have been ongoing for over two years, and Miller failed to identify any suitable relative for

placement until weeks after the motion for permanent custody was filed and roughly a

month before the dispositional hearing. Of those three family members identified, only

one expressed interest in placement—and possibly custody—and no motions were filed

by that relative as of the permanent custody hearing.

       {¶23} Therefore, the state has a significant interest, considering both the welfare

of the child and the fiscal and administrative interests, in finding S.I.M. an alternative

permanent home without further delay. The third factor weighs against Miller.

       {¶24} Nothing was placed on the record or brought to the attention of the trial court

that described why Miller’s participation in the hearing was necessary. That being said,

in the future, it should be incumbent on the parties and/or the trial court to explore

alternatives to physical presence, such as a telephone conference call. In this case,

however, based on the length of Miller’s incarceration and the lack of any reason why his

participation would have affected the outcome, we cannot say Miller’s due process rights

were violated. The trial court did not err in overruling his motion to be transported for the

hearing.

       {¶25} Miller’s first assignment of error has no merit.

       {¶26} Miller’s second assignment of error states:

              THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED
              APPELLANT’S MOTION FOR A CONTINUANCE OF THE
              PERMANENT CUSTODY HEARING.




                                             9
       {¶27} Miller argues it was an abuse of the trial court’s discretion not to grant a

continuance in order to allow Miller to be transported from Lorain Correction Facility and

to allow him to file a motion for legal custody to be granted to Javon. We disagree.

       {¶28} As stated by the Supreme Court of Ohio, a juvenile court is under no duty

to “find by clear and convincing evidence that no suitable relative was available for

placement” before terminating parental rights. In re Schaefer, 111 Ohio St. 3d 498, 2006-

Ohio-5513, ¶64. “‘Relatives [who seek] the placement of a child are not afforded the

same presumptive rights that a natural parent receives as a matter of law. * * * Rather,

the juvenile court is vested with discretion to determine what placement option is in the

child’s best interest. * * *.’” In re P.J., supra, at ¶44, quoting In re Dyal, 4th Dist. Hocking

No. 01CA11, 2001 WL 925379, *4 (Aug. 9, 2001).

       {¶29} R.C. 2151.414(E)(12) states, in pertinent part:

              (E) In determining at a hearing held pursuant to division (A) of this
              section or for the purposes of division (A)(4) of section 2151.353 of
              the Revised Code whether a child cannot be placed with either
              parent within a reasonable period of time or should not be placed
              with the parents, the court shall consider all relevant evidence. If the
              court determines, by clear and convincing evidence, at a hearing
              held pursuant to division (A) of this section or for the purposes of
              division (A)(4) of section 2151.353 of the Revised Code that one or
              more of the following exist as to each of the child’s parents, the court
              shall enter a finding that the child cannot be placed with either parent
              within a reasonable time or should not be placed with either parent:

                      ***

                      (12) The parent is incarcerated at the time of the filing of the
                      motion for permanent custody or the dispositional hearing of
                      the child and will not be available to care for the child for at
                      least eighteen months after the filing of the motion for
                      permanent custody or the dispositional hearing.




                                              10
       {¶30} In the instant case, the record supports the finding of the trial court that it

was in the best interest of the child to grant permanent custody to PCDJFS. The evidence

supports the findings by the trial court under R.C. 2151.414(B)(1)(a) and (b), that both

parents should not be placed with—and had abandoned—S.I.M., and the child was not

able to be placed with Miller within a reasonable amount of time under R.C.

2151.414(E)(12) due to his incarceration. Granting a continuance to provide Miller with

a transport to attend the hearing would not have affected this determination.

       {¶31} Regarding Javon, Miller did not offer her name as a possible placement

option until July 12, 2019, several weeks after the permanent custody motion had been

filed and over two years after the child was placed with the Yoders. Although PCDJFS

investigated the possibility of placement with Javon, she was not a party in the matter and

had never filed a motion for custody. Based on the facts of this case, the existence of

Javon presented the trial court with a factor to consider in determining the best interest of

S.I.M. See, e.g., In re Qu.W., 11th Dist. Ashtabula No. 2015-A-0016, 2015-Ohio-2202,

¶54, quoting In re D.B., 5th Dist. Stark No. 2007-CA-00362, 2008-Ohio-2283, ¶66. (“‘The

child’s best interests are served by the child being placed in a permanent situation that

fosters growth, stability, and security. Accordingly, a court is not required to favor a

relative if, after considering all the factors, it is in the child’s best interest for the agency

to be granted permanent custody.’”) (emphasis added).               PCDJFS concluded that

placement with Javon was not appropriate after considering her and conducting a home

study. The Guardian ad Litem agreed. The trial court’s finding that it was not in the best

interest of S.I.M. to be placed with Javon was supported by the record. Since Javon made

no effort to intervene or participate in the process, and the agency nevertheless




                                               11
investigated her as a possible placement, the trial court did not abuse its discretion in

overruling the motion for a continuance.

       {¶32} Miller’s second assignment of error has no merit.

       {¶33} Miller’s third assignment of error states:

              THE TRIAL COURT ERRED IN AWARDING PERMANENT
              CUSTODY TO APPELLEE WHEN APPELLANT WAS DEPRIVED
              OF HIS RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL.

       {¶34} “Where the state institutes proceedings to force the permanent, involuntary

termination of a parent’s right in respect to their children, the parent is guaranteed

effective assistance of counsel by the due process clauses of the United States and Ohio

Constitutions.” In re Ridenour, 11th Dist. Lake Nos. 2004-L-168, et seq., 2005-Ohio-349,

¶9 (citations omitted). “The two-part test set forth in Strickland v. Washington, 466 U.S.
668 (1984) is to be used when addressing ineffective assistance of counsel claims in

cases involving the termination of parental rights. Accordingly, appellant must show that

counsel’s performance was deficient and, in addition, that the deficient performance was

prejudicial.” In re D.H., 11th Dist. Geauga No. 2009-G-2882, 2009-Ohio-2798, ¶76, citing

Ridenour, supra, at ¶9-10. Prejudice exists when there is a reasonable probability that,

were it not for counsel’s errors, the result of the proceeding would have been different.

Roque, supra, at ¶11, citing State v. Bradley, 42 Ohio St. 3d 136 (1989), paragraph three

of the syllabus. “The benchmark for judging any claim of ineffectiveness must be whether

counsel’s conduct so undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.” Strickland, supra, at 686.

       {¶35} Miller asserts his trial counsel was ineffective in ensuring his meaningful

participation in the hearing. We disagree. As discussed above, Miller was not absolutely




                                            12
entitled to be transported from Lorain Correctional Facility for the hearing. His counsel

participated in all court hearings regarding the child, cross-examined the witness

presented by PCDJFS during the permanent custody hearing and proffered motions and

objections on Miller’s behalf both during and before the permanent custody hearing.

Nothing in the record demonstrates Miller’s counsel’s performance was so lacking as to

create an unjust result at the permanent custody hearing, or that the result of the

proceeding would have been different had Miller participated in the hearing. Miller’s

incarceration in excess of 18 months after the filing of the motion for permanent custody

or the dispositional hearing renders placement with him within a reasonable amount of

time impossible under R.C. 2151.414(E)(12), and he cannot assert an argument for

placement on behalf of Javon, who did not file a motion or otherwise intervene as a party

in the matter.

       {¶36} Miller’s third assignment of error has no merit.

       {¶37} The judgment of the Portage County Court of Common Pleas, Juvenile

Division, is affirmed.



MATT LYNCH, J.,

MARY JANE TRAPP, J.,

concur.




                                           13